Citation Nr: 1145766	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and from June 1967 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Portland, Oregon.

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Entitlement to VA benefits for the Veteran's second period of service from June 1967 to May 1977 was denied in a March 1980 letter decision.  Thereafter, relevant service department records were located and associated with the claims file.  Thus, the claim will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran's discharge for his second period of service (from June 1967 to May 1977) was upgraded to "under honorable conditions" under the provisions of the Special Discharge Review Program, as reflected in an Air Force Discharge Review Board Hearing Record dated in June 1978.   The Board notes that the bar to benefits under 38 C.F.R. § 3.12 (c)(6) for those absent without leave (AWOL) for a continuous period of at least 180 days only applies to a person awarded an honorable or general discharge prior to October 8, 1977.  The Veteran's character of discharge was upgraded to under honorable conditions as of October 11, 1977.  Thus, the Veteran is not subject to the bar for VA benefits for being AWOL for more than 180 days for his second period of active service.

In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7. 

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  In this case, the October 2006 rating decision only considered PTSD and not other relevant psychiatric diagnoses.  However, a July 2009 VA examination diagnosed paranoid schizophrenia.  The examiner did not opine whether such condition was related to active service or to the service treatment notes dated July to August 1969 indicating that the Veteran was agitated, felt persecuted and was assessed a diagnosis of depressive reaction.  Additionally, the Veteran separation examination dated May 1977 indicated that he had felt depressed and worried since 1970 and that he was on valium.  Thus, the Board must remand for further notice consistent with the VCAA and an additional VA psychiatric examination to determine if the Veteran has a current psychiatric disability related to service.

The Board additionally notes that it is unclear from the record where and when the Veteran received psychiatric treatment.  Thus, the RO/AMC should ask the Veteran where and when he received psychiatric treatment and any corresponding treatment records should be requested and associated with the claims file. 

The Board notes that there is no need for specific development concerning the Veteran's claim for PTSD.

Finally, a May 2008 VA treatment record indicates that the Veteran had applied for benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter that complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim of service connection for an acquired psychiatric disorder to include PTSD are fully complied with and satisfied.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  The Veteran should be specifically asked to identify any psychiatric treatment not already of record.

4.  After securing any necessary authorization, obtain and associate with the claims file any pertinent records adequately identified by the Veteran.

5.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

With respect to any acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.  Moreover, if PTSD is diagnosed, the examiner should identify the stressor upon which such diagnosis is predicated.

The rationale for all opinions expressed should also be provided. 

6.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  



